The following opinion was filed February 19, 1910:
Mabshall, J.
(dissenting). The evidence convinces me that deceased and the engineer were agreed upon the manner of operating the locomotive. True, the latter was the superior. True, if the former had protested he would have been powerless in the matter. But likewise true, if deceased *476approved of the venture and aided the engineer in a spirit of co-operation instead of mere subordination, tbe negligence was that of both and it would be a wrong to make the employer repair the loss to surviving relatives which they jointly inflicted. To my mind the evidence shows, conclusively, that the two employees concurred in the negligent act. The danger was just as apparent to one as to the other. The deceased manifested no fear and no disapproval. On the contrary, he entered into the spirit of the thing, showing the most complete mental as well as physical co-operation.
The infirmity in this case is not in that the fireman failed to do something to deter the engineer from pursuing his obviously reckless course, but in that the evidence clearly shows he was perfectly agreeable to what was done, and, therefore, appellant should not be required to pay his personal representative on account of his negligence. ,